Citation Nr: 0935256	
Decision Date: 09/18/09    Archive Date: 09/23/09	

DOCKET NO.  04-33 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disorder. 

2.  Entitlement to service connection for a left wrist 
disorder. 

3.  Entitlement to service connection for migraine/cluster 
headaches.

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from July 1997 to July 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
VARO in Los Angeles, California, that denied entitlement to 
the benefits sought.  A review of the evidence of record 
reveals that the case was previously before the Board in July 
2007 at which time, in part, service connection for a 
bilateral knee disability, characterized as iliotibial band 
syndrome was granted.  The claims for service connection for 
a right wrist disorder, a left wrist disorder, and 
migraine/cluster headaches were remanded for further 
development.  The case has been returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.  The Veteran failed to report for VA examinations 
scheduled in June 2009 and good cause for his failure to 
report is not shown.  

2.  It is not shown that any current right wrist disorder is 
related to the Veteran's active service. 

3.  Any current left wrist disability is not shown to be 
related to the Veteran's active service.  

4.  Any current headaches are not shown to be attributable to 
the Veteran's active service.  There is no showing that any 
current headaches were worsened by the Veteran's active 
service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right wrist 
disorder are not met. 38 U.S.C.A. §§ 1101, 1110, 1131, 
5103(a), 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.209 (2009). 

2.  The criteria for service connection for a left wrist 
disorder are not met.   38 U.S.C.A. §§ 1101, 1110, 1131, 
5103(a), 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.308, 3.209 (2009). 

3.  The criteria for service connection for a 
migraine/cluster headache disorder are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and its 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2009), provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  

To be consistent with the provisions of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VCAA notice must:  (1) Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service connection claim.  Those are:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

The Board finds that these duties under the VCAA and its 
implementing regulations had been fulfilled with respect to 
the claim.  The Veteran has been sent notice letters 
complying with the requirements of the VCAA on several 
occasions between May 2003 and August 2007.  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of the case 
to the Board.  

VA must also make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).  In connection 
with the current appeal, service treatment records and VA 
outpatient treatment reports have been obtained.  A VA 
examination was scheduled, but the Veteran did not report to 
the assigned location for the examination.  Where entitlement 
or continued entitlement to a benefit cannot be established 
or confirmed without a current VA examination and a claimant 
without good cause, fails to report for such examination, the 
claim shall be considered on the basis of the evidence of 
record.  38 C.F.R. § 3.655.  Therefore, the Board finds that 
VA has satisfied its duties to notify and assist a claimant 
in this case.  No further assistance to the Veteran with the 
development of the evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

Pertinent Law and Regulations

Under 38 C.F.R. § 3.655(a) when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without good 
cause, fails to report for such examination, or 
re-examination, action shall be taken in accordance with 
paragraph (b) or (c) of [§ 3.655] as appropriate.  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant, a death of an immediate 
family member, and so forth.  For purposes of this section, 
the terms examination and re-examination includes periods of 
hospital observation when required by VA.  38 C.F.R. 
§ 3.655(a).  

38 C.F.R. § 3.655(b) provides, when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously denied, 
disallowed, or a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655(b).  

The term "compensation" means a monthly payment made by the 
Secretary to a Veteran because of a service-connected 
disability.  38 U.S.C.A. § 101(13).

The Board finds that since the claim here is an original 
compensation claim, 38 C.F.R. § 3.655(b) is for application.  
Therefore, because the Veteran failed to report for his VA 
examination, the Board is compelled to evaluate the claim on 
the existing record.  38 C.F.R. § 3.655(b).  

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relevant equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that for service connection to be awarded, there must 
be:  (1) Medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of inservice incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317 (Fed. Cir. 2005); Sheddon v. Principi, 381 F.3d 
1163, 1166 (Fed. Cir. 2004).  If a Veteran fails to 
demonstrate any one element, denial of service connection 
will result.  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the Veteran or in his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (The Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence, and what this evidence shows and fails to show, on 
the claim.  The Veteran should not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000).  (The law requires only that the Board discuss its 
reasons for rejecting evidence favorable to the Veteran).  

A review of the pertinent evidence of record reveals no 
complaints or findings indicative of the presence of 
disabilities involving either wrist or headaches during 
service or a few years thereafter.  

The pertinent evidence includes a report of a VA neurological 
examination accorded the Veteran in May 2002.  It was stated 
"there are no records in regards to the headaches."  The 
Veteran reported that he had a history of headaches "since he 
can remember."  He believed they began as a child before he 
entered service.  He reported a history of a head injury.  He 
did not remember the headaches starting as a head injury, but 
recalled that as a youngster he fell off a jungle gym.  There 
was no loss of consciousness, but he had a laceration which 
required suturing.  There were no neurological abnormalities 
on clinical examination.  However, a diagnosis was made of 
"tension-type headache."

The Veteran was also accorded a joints examination by VA in 
May 2002.  The medical record was reviewed.  The Veteran 
reported having had "mild" injuries to his "wrist."  There 
was no indication as to which wrist.  He noted discomfort 
which he described as going to both sides of the wrist.  He 
had not received any treatment and did not take any 
medication.  There have been no episodes of dislocation or 
arthritis.  Following the examination, the examiner made a 
diagnosis of "wrist, mild arthritis, nondisabling."  It was 
indicated that X-ray studies "are being made."  Those X-ray 
studies were interpreted as showing "no post-traumatic 
deformity of either wrist...the examination appears within 
normal limits."  Despite the X-ray studies showing no 
abnormalities, the diagnosis was not changed.  Further, the 
examiner did not clarify whether the arthritis involved one 
or both wrists.  

Based on the foregoing, it is difficult to ascertain from the 
examination in 2002 whether or not the Veteran currently has 
disabilities involving either wrist and/or headaches, and 
whether they are causally related in any way to the Veteran's 
active service under any theory.  For whatever reason, the 
Veteran failed to report for his scheduled examination to 
ascertain the etiology of any current disability involving 
the wrists and headaches.  The evidence which is of record is 
not in his favor.  There is no medical evidence of record 
associating any current wrist disability and/or headaches to 
the Veteran's active service several years ago.  There is no 
report of treatment for either headaches or disabilities 
involving the wrists in the  years following service 
discharge.  This weighs against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (Evidence of a 
prolonged period without medical complaint can be considered 
in service connection claims and weighs against the claim).

The Board has considered the Veteran's own assertions, but 
notes that he has not been shown to possess the required 
credentials needed to render a competent opinion as to 
medical causation.  His lay opinion does not therefore 
constitute competent medical evidence and lacks probative 
value.  While he has reported headaches for many years, he 
has also indicated they began in childhood.  Even if his 
opinions are entitled to some probative value, they are 
outweighed by the lack of  medical evidence indicating a 
causal connection between any current disability and his 
active service, and his failure for whatever reason to report 
for a scheduled examination.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).


ORDER

Service connection for a right wrist disability is denied. 

Service connection for a left wrist disability is denied. 

Service connection for migraine/cluster headaches is denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


